                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                              NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7       SANDRA WILLIAMS,                                   Case No. 15-cv-04494-BLF
                                   8                     Plaintiff,
                                                                                              ORDER GRANTING DEFENDANTS’
                                   9               v.                                         MOTION FOR SUMMARY
                                                                                              JUDGMENT AS TO CERTAIN
                                  10       PAUL LORENZ, et al.,                               DEFENDANTS AND PUNITIVE
                                                                                              DAMAGES
                                  11                     Defendants.
                                                                                              [Re: ECF 163]
                                  12
Northern District of California
 United States District Court




                                  13
                                                Before the Court is Defendants’ Motion for Summary Judgment as to Plaintiff’s claims
                                  14
                                       against the individual Defendants in this case and the Santa Clara Valley Medical Center, and
                                  15
                                       Plaintiff’s demand for punitive damages. Motion, ECF 163. Plaintiff opposes the motion. See
                                  16
                                       Opp’n, ECF 181. Defendants filed a reply. See Reply, ECF 184. For the reasons stated below,
                                  17
                                       Defendants’ Motion for Summary Judgment at ECF 163 is GRANTED.
                                  18
                                           I.   BACKGROUND
                                  19
                                                The Defendants in this case are individuals Paul Lorenz, Trudy Johnson, and George Fogle
                                  20
                                       (collectively, “the individual Defendants”); the Santa Clara Valley Medical Center (“SCVMC”);
                                  21
                                       and the County of Santa Clara (“the County”).
                                  22
                                                On August 22, 2018, the Court granted in part and denied in part Defendants’ previous
                                  23
                                       motion for summary judgment (ECF 83). See ECF 119. Specifically, the Court denied
                                  24
                                       Defendants’ motion for summary judgment as to (i) Plaintiff’s racial discrimination claim under
                                  25
                                       Title VII and the California Fair Employment and Housing Act1 (“FEHA”) against all Defendants
                                  26
                                       arising out of the failure to promote; and (ii) Plaintiff’s claim of failure to prevent, investigate and
                                  27

                                  28   1
                                           California Government Code § 12900 et seq.
                                   1   remedy discrimination in violation of FEHA against the County. See ECF 119 at 42. The Court

                                   2   granted Defendants’ motion for summary judgment as to all of Plaintiff’s other claims. Id. In

                                   3   other words, Plaintiff has two surviving claims: racial discrimination under Title VII and FEHA

                                   4   against all Defendants related to failure to promote; and failure to prevent discrimination in

                                   5   violation of FEHA against the County only.

                                   6          At the final pretrial conference on October 12, 2018, the Court granted leave to Defendants

                                   7   to submit an additional motion for summary judgment as to Plaintiff’s claim against parties other

                                   8   than the County and Plaintiff’s demand for punitive damages, and to Plaintiff to submit an

                                   9   Opposition brief to Defendants’ motion.

                                  10    II.   LEGAL STANDARD
                                  11          In the Ninth Circuit, “district courts have discretion to entertain successive motions for

                                  12   summary judgment.” Hoffman v. Tonnemacher, 593 F.3d 908, 911 (9th Cir. 2010). Federal Rule
Northern District of California
 United States District Court




                                  13   of Civil Procedure 56 governs motions for summary judgment. Summary judgment is appropriate

                                  14   “if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the

                                  15   affidavits, if any, show that there is no genuine issue as to any material fact and that the moving

                                  16   party is entitled to a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322

                                  17   (1986). “Partial summary judgment that falls short of a final determination, even of a single

                                  18   claim, is authorized by Rule 56 in order to limit the issues to be tried.” State Farm Fire & Cas.

                                  19   Co. v. Geary, 699 F. Supp. 756, 759 (N.D. Cal. 1987).

                                  20          The moving party “bears the burden of showing there is no material factual dispute,” Hill

                                  21   v. R+L Carriers, Inc., 690 F. Supp. 2d 1001, 1004 (N.D. Cal. 2010), by “identifying for the court

                                  22   the portions of the materials on file that it believes demonstrate the absence of any genuine issue

                                  23   of material fact,” T.W. Elec. Serv. Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir.

                                  24   1987). In judging evidence at the summary judgment stage, “the Court does not make credibility

                                  25   determinations or weigh conflicting evidence, and is required to draw all inferences in a light most

                                  26   favorable to the nonmoving party.” First Pac. Networks, Inc. v. Atl. Mut. Ins. Co., 891 F. Supp.

                                  27   510, 513–14 (N.D. Cal. 1995). For a court to find that a genuine dispute of material fact exists,

                                  28   “there must be enough doubt for a reasonable trier of fact to find for the [non-moving party].”
                                                                                         2
                                   1   Corales v. Bennett, 567 F.3d 554, 562 (9th Cir. 2009).

                                   2   III.   DISCUSSION
                                   3          Defendants move for summary judgment that (1) neither state nor federal law permits a

                                   4   plaintiff to sue an individual employee for race discrimination under Title VII or FEHA; (2)

                                   5   SCVMC is a mere subsidiary of the County and thus cannot be separately sued; and (3) punitive

                                   6   damages are not available against a public entity such as the County. See Motion at 1, ECF 163.

                                   7   The Court finds that for each issue, no genuine dispute of material facts exists, and that

                                   8   Defendants are entitled to judgment as a matter of law. Each issue is addressed in turn.

                                   9          A.    Whether an individual employee may be liable under Title VII or FEHA
                                  10          Defendants argue that as a matter of law, individual employees acting in their individual

                                  11   capacities are not liable under Title VII or FEHA. See Motion at 2. Plaintiff counters that

                                  12   “[e]mployees . . . can be sued [under Title VII] in their official capacities.” Opp’n at 2. The Court
Northern District of California
 United States District Court




                                  13   agrees with Defendants, and further finds that while employees may be sued under Title VII in

                                  14   their official capacities, that does not alter the outcome of Defendants’ motion as to the individual

                                  15   Defendants in this case.

                                  16               i.   Title VII
                                  17          The Ninth Circuit has held that “[Title VII] itself indicates that Congress did not intend to

                                  18   impose individual liability on employees.” See Miller v. Maxwell’s Int’l Inc., 991 F.2d 583, 587

                                  19   (9th Cir. 1993) (affirming the district court’s dismissal of Title VII claims against individual

                                  20   defendants sued in their individual capacities and explaining that Title VII limits civil liability to

                                  21   the employer). Simply put, “individual employees cannot be held liable under Title VII.”

                                  22   Mujadzic v. Sera, 332 Fed. Appx. 437, 437–38 (9th Cir. 2009) (citing Miller, 991 F.2d at 587–88).

                                  23   Plaintiff’s complaint appears to be based on allegations against the individual Defendants in their

                                  24   individual capacities, see Complaint ¶¶ 2, 5, 18, ECF 1-1, with the exception of Defendant Lorenz,

                                  25   who Defendant acknowledges was “sue[d] in an official capacity,” see Reply at 1, ECF 184.

                                  26   Plaintiff points out that some courts have permitted claims for injunctive relief against employees

                                  27   sued in their official capacities. See Opp’n at 2–3 (citing cases from the Fifth Circuit, Eleventh

                                  28   Circuit, District of Nevada, and Northern District of Illinois, respectively).
                                                                                          3
                                   1          However, even though injunctive relief—but not monetary relief—might be sought against

                                   2   a supervisor sued in an official capacity, see Sattar v. Unocal Corp., 829 F. Supp. 331, 335 (N.D.

                                   3   Cal. 1993), where the entity is also sued “the court may dismiss the officer as a redundant

                                   4   defendant” because “[a]n official capacity suit against a municipal officer is equivalent to a suit

                                   5   against the entity,” see Center for Bio-Ethical Reform, Inc. v. Los Angeles City Sheriff Dep’t, 533

                                   6   F.3d 780, 799 (9th Cir. 2008) (internal citation omitted); see also Reply at 1 (citing Ames v. City of

                                   7   Novato, 2016 WL 6024587, at *4 (N.D. Cal. Oct. 14, 2016) for the same proposition). Thus,

                                   8   because Plaintiff also sued the County in this action, the individual Defendants are properly

                                   9   dismissed whether sued in their individual or official capacities. Thus, the Court GRANTS

                                  10   summary judgment for the individual Defendants as to Plaintiff’s Title VII claim against the

                                  11   individual Defendants.

                                  12               ii.   FEHA
Northern District of California
 United States District Court




                                  13          Likewise, the California Supreme Court has held that under FEHA, “only the employer,

                                  14   and not individual supervisors, may be sued and held liable [for discrimination].” Reno v. Baird,

                                  15   18 Cal.4th 640, 645 (1998). Moreover, liability under other FEHA provisions, such as retaliation

                                  16   or failure to prevent discrimination, is similarly limited “to the employer.” See Ames v. City of

                                  17   Novato, 2016 WL 6024587, at *5 (N.D. Cal. Oct. 14, 2016) (holding that the plaintiffs could not

                                  18   sue an individual supervisory employee for discrimination, retaliation, or failure to prevent

                                  19   discrimination under FEHA). In her Opposition brief, Plaintiff acknowledges that “individual

                                  20   supervisors are not liable to plaintiffs for discrimination under FEHA.” Opp’n at 3 (citing Reno,

                                  21   18 Cal.4th at 655). Thus, the Court GRANTS summary judgment for the individual Defendants as

                                  22   to Plaintiff’s FEHA claim against the individual Defendants.

                                  23          B.     Whether SCVMC may be separately sued
                                  24          In California, “[a] public entity may sue and be sued,” see Cal. Gov’t Code § 945, but

                                  25   actions against a subsidiary of a government entity must be filed against the parent itself, see Hoyd

                                  26   v. Hayward Unified Sch. Dist., 74 Cal. App. 3d 470, 472 (1977) (holding that suit against a

                                  27   government subdivision must be directed at the government agency, not the subdivision).

                                  28   Defendants argue that SCVMC is a “subsidiary of the County [and] cannot be separately sued.”
                                                                                         4
                                   1   Motion at 1. Plaintiff counters that Defendants “fail to present any evidence” that shows SCVMC

                                   2   is “a department of Santa Clara Valley Health Hospital System, and therefore an agency within the

                                   3   county.” Opp’n at 3–4.

                                   4             However, to show that SCVMC is a subsidiary of the County, Defendants cite County

                                   5   code, which recognizes “[t]here is in the County the Santa Clara Valley Health Hospital

                                   6   System . . . hereafter referred to . . . as the SCVHHS” and “[t]here is in the SCVHHS a

                                   7   Department of Santa Clara Valley Medical Center.” See County of Santa Clara, Cal., Code §§

                                   8   A18-1, A18-15 (2018). As noted by this Court, SCVMC is a “mere alter ego[] of the [C]ounty

                                   9   without the capacity to bring suit [or be sued] on [its] own.” See County of Santa Clara v. Astra

                                  10   USA, Inc., 2006 WL 1344572, at *3 (N.D. Cal. May 17, 2006), rev’d on other grounds, 588 F.3d

                                  11   1237 (9th Cir. 2009). Plaintiff offers no evidence to rebut the County code or case law cited by

                                  12   Defendants.
Northern District of California
 United States District Court




                                  13             Thus, Plaintiff may not sue both SCVMC and the County, but only the County itself. See

                                  14   Johnson v. Valley Medical Moorpark Lab Clinic, 2013 WL 12174692, at *2 (E.D. Ark. Nov. 18,

                                  15   2013) (applying California law and holding that the County was the proper defendant and that

                                  16   defendant SCVMC should be terminated). Plaintiff attempts to distinguish Johnson on the basis

                                  17   that the plaintiff “filed her complaint without naming the County of Santa Clara and obtained a

                                  18   default judgment which was reversed,” see Opp’n at 4; however, as noted by Defendants, see

                                  19   Reply at 2, these distinctions do not affect SCVMC’s legal status. Moreover, having sued the

                                  20   County, Plaintiff could obtain no greater relief by concurrently suing SCVMC. Accordingly, the

                                  21   Court GRANTS summary judgment that Defendant SCVMC is not a proper defendant in this

                                  22   action.

                                  23             C.   Whether punitive damages are available against the County
                                  24             For the reasons discussed above, the only proper Defendant in this action is the County, a

                                  25   public entity. California law provides that “a public entity is not liable for damages awarded

                                  26   under Section 3294 of the Civil Code [punitive damages] or other damages imposed primarily for

                                  27   the sake of example and by way of punishing the defendant.” Cal. Gov’t Code § 818. Moreover,

                                  28   Title VII provides for “punitive damages . . . against a respondent (other than a government,
                                                                                          5
                                   1   government agency or political subdivision).” 42 U.S.C. § 1981a(b)(1) (emphasis added); see also

                                   2   Harvey v. City of San Diego, 2009 WL 10671672, at *3 (S.D. Cal. Aug. 17, 2009) (stating

                                   3   “punitive damages are not available against municipalities in Title VII claims”). In addition, the

                                   4   California Supreme Court has interpreted § 818 to prohibit awards of punitive damages against

                                   5   municipalities in cases involving FEHA claims. See State Personnel Board v. Fair Employment

                                   6   and Housing Comm’n, 39 Cal.3d 422, 434 (1985). Plaintiff argues that punitive damages can be

                                   7   awarded against individual employees working for a public entity. Opp’n at 4. However, as

                                   8   previously discussed, the County is the only proper Defendant remaining in this action. Although

                                   9   Plaintiff separately argues that “[p]unitive damages have been awarded against . . . public entities

                                  10   themselves,” see Opp’n at 5, Plaintiff provides no authority for that proposition, as noted by

                                  11   Defendants, see Reply at 2–3. Thus, the Court GRANTS summary judgment precluding punitive

                                  12   damages against the County.
Northern District of California
 United States District Court




                                  13   IV.    CONCLUSION
                                  14          For the foregoing reasons, Defendants’ Motion for Summary Judgment at ECF 163 is

                                  15   GRANTED. Accordingly, the County of Santa Clara is the only proper defendant remaining in

                                  16   this action, and punitive damages are not available against the County.

                                  17

                                  18          IT IS SO ORDERED.

                                  19   Dated: November 5, 2018

                                  20                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  21                                                    United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
